DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2021 has been entered.
Claims 1-5 and 7-20 are allowed, reasons follow. 


Response to Arguments
Examiner notes for the record that the reasoning of the board has been adopted regarding the disposition of claims 1-5 and 7-19 in view of the statutory requirements of 35 USC 103 over the prior art of record.
Applicant’s arguments, see Remarks Page 8, filed 1 November 2021, with respect to the rejection of particularly the independent claims 1 and 16 under 35 USC 101 have been fully considered and are persuasive. Examiner agrees that the amendments adequately integrate the recited judicial exception with a particular machine or article of manufacture that is integral to the claim. Accordingly, the 35 USC 101 rejection of Claims 1-5 and 7-19 has been withdrawn. 




Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: While Buller, US Pg-Pub 2017/0239752 teaches an imaging device which images a melt pool to detect a temperature for mapping the shape of a melt-pool and evaluating the mapped shape for a process fault in an additive manufacturing system; and Landau, Heat Conduction in a Melting Solid (1950) teaches the application of Green’s Theorem to evaluate heat conduction in melt pools; and Siegel et al., US Pg-Pub 2004/0117153 teaches using feedback from performance data to divide machine or process populations into faulted and unfaulted states for statistical anomaly detection; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
… evaluating Green’s theorem for indications of a process fault by generating an error factor; and 
	adjusting at least one aspect of the additive manufacturing process with reference to the Green’s theorem application to form the workpiece.
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

Independent claim 16 recites substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent Claim(s) 2-5, 7-15, and 17-20, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).
	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119   

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119